UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 28, 2011 FLATBUSH FEDERAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-50377 11-3700733 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2146 Nostrand Avenue, Brooklyn, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(718) 859-6800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Stockholders was held on April 28, 2011 (the “Annual Meeting”).The matters considered and voted on by the Company’s stockholders at the Annual Meeting and the vote of the stockholders was as follows: Matter 1. The election of two directors, each for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes Alfred S. Pantaleone Michael J. Links Matter 2. The ratification of the appointment of ParenteBeard LLC as the Company’s independent public accounting firm for the year ending December 31, 2011. Shares Voted For Shares Voted Against Abstentions Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable (b) Pro Forma Financial Information.Not Applicable (c) Shell Company Transactions. Not Applicable (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FLATBUSH FEDERAL BANCORP, INC. DATE: April 28, 2011 By: /s/ Jesus R. Adia Jesus R. Adia President and Chief Executive Officer
